SupplementNo.1 DatedJune 9,2014 (ToProspectusdatedApril 29, 2014) Rule424(b)(3) RegistrationNo.333-189337 DELMAR PHARMACEUTICALS, INC. This prospectus supplement (“Supplement”) modifies, supersedes and supplements information contained in, and should be read in conjunction with, that certain prospectus, dated April 29, 2014 (“Prospectus”), of DelMar Pharmaceuticals, Inc. This Supplement is not complete without, and may not be delivered or used except in connection with, the original Prospectus. The information included in this Supplement modifies and supersedes, in part, the information in the Prospectus. Any information that is modified or superseded in the Prospectus shall not be deemed to constitute a part of the Prospectus, except as modified or superseded by this Supplement. We may amend or supplement the Prospectus from time to time by filing amendments or supplements as required. You should read the entire Prospectus and any amendments or supplements carefully before you make an investment decision. See “Risk Factors” beginning on page 2 of the prospectus dated April 29, 2014, for risk factors and information you should consider before you purchase shares. Recent Developments On June 6, 2014, pursuant to an election to exercise warrants agreement the Company reduced the warrant exercise price from $0.80 to $0.65 per share on Investor Warrants to purchase 3,652,211 shares of the Company’s common stock and in accordance with the agreement, the holders of such Investor Warrants exercised the Investor Warrants for cash at the foregoing reduced exercise price. The selling stockholders who exercised their Investor Warrants at the reduced exercise price of $0.65 pursuant to the foregoing consisted of the following: Number of Investor Warrants Exercised Number of Investor Warrants Remaining Howard K. Fuguet 0 Justin K. McCormick 0 Robert Mike Newsome 0 John C. Ramsay 0 Renald & Catherine C. Anelle William R. Lefever 0 DCG & T TTEE FBO Howard K. Fuguet IRA 0 DCG & T TTEE FBO David King IRA 0 Lawrence Grossbard Richard Grossbard William C. Stone & Megan N. Williams DCG & T TTEE FBO Raymond Coppede R/O IRA William C. & Debra B. Purdon 0 DCG & T TTEE FBO William C. Stone SEP IRA 0 Ralph D. Bias 0 James W. Fugate Joseph B. Byrum 0
